Citation Nr: 0022825	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 RO decision 
which, in pertinent part, granted service connection for 
bilateral flat feet with a 0 percent (noncompensable) 
evaluation.  The veteran appeals for a higher evaluation.  A 
personal hearing at the RO was held in September 1997.  The 
Board remanded the issue of a higher rating for bilateral 
flat feet in August 1998 for further development, and the 
case was returned to the Board in May 2000.  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is no 
more than mild in degree; moderate pes planus is not shown.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1983 to 
February 1984.  On medical examination performed for pre-
enlistment purposes in October 1982, the veteran's lower 
extremities and feet were listed as normal.  In October 1983, 
she was seen for complaints which included arch pain, and it 
was noted that she needed arch supports.  The veteran was 
prescribed arch supports for her boots in November 1983.  A 
December 1983 X-ray study of both feet reflected moderate 
severe pes planus.  No intrinsic bony abnormality was seen.  
On clinical examination in December 1983, it was noted the 
veteran had mild pes planus.  On separation examination in 
January 1984, her feet and lower extremities were clinically 
normal.  

VA X-ray studies of both feet were conducted in March 1997.  
It was noted that weight bearing frontal and lateral views 
were negative.  

During a September 1997 RO hearing, the veteran maintained 
that she had pain on a daily basis due to her bilateral 
flatfoot condition.  She related that she had difficulty 
standing up and was restricted in some activities due to her 
foot condition.  She stated that she did not receive 
treatment for her foot condition from the VA because she was 
told that nothing could be done for her.  She testified that 
she never actually received shoe inserts that were prescribed 
for her during active service.  

Private hospital records dated in March 1998 note the 
veteran's history of bilateral flat feet; however, treatment 
for the condition is not shown.  

On VA examination in January 1999, the veteran related that 
she had constant pain in both feet.  She indicated that 
during active duty she had difficulty with basic training due 
to pain in her feet.  It was noted that she had subjective 
metatarsal pain with no effect on her occupation or daily 
activities.  On physical examination, it was noted that she 
had flat feet in a flaccid position.  Range of motion of all 
joints was otherwise within normal limits.  Slight valgus was 
noted.  The examiner noted that Achilles tendon alignment 
could be corrected by manipulation.  It was noted that 10 
degrees of valgus was correctable by manipulation.  Forefoot 
and midfoot misalignment was mild.  X-ray studies showed no 
evidence of significant pathology.  The diagnosis was flat 
feet flaccid.  

II.  Analysis

The veteran's claim for a compensable rating for bilateral 
pes planus is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's bilateral pes planus (flatfoot) is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this code, a 
0 percent rating is assigned when flat feet are mild, with 
symptoms relieved by built-up shoes or arch supports.  A 10 
percent rating is warranted for moderate bilateral flatfoot, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Service medical records from the veteran's 1983-1984 period 
of active duty show bilateral pes planus.  Arch supports were 
prescribed, but the veteran has recently reported that she 
did not receive them.  Private medical records in 1997 note a 
history of bilateral flat feet; however, there was no 
treatment for such condition.  In fact, there are no post-
service medical records showing treatment for the veteran's 
service-connected bilateral flatfoot condition.  The results 
of the 1999 VA examination reveal flat feet in flaccid 
position, with range of motion otherwise within normal 
limits.  X-rays of the feet revealed no significant 
pathology.  Although it was noted that the veteran reported 
subjective pain, the examiner described no objective signs of 
pain on manipulation of the feet.  Only mild malalignment was 
noted.  Apparently the veteran does not currently use built-
up shoes or arch supports for her flat feet.

The findings of the 1999 VA examination (which are the only 
detailed medical findings in recent years) do not demonstrate 
that the severity of the veteran's bilateral flatfoot 
disability meets the criteria for a compensable evaluation 
under Diagnostic Code 5276.  There is no evidence of moderate 
bilateral flatfoot, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  Based on the 
recent findings, no more than mild (0 percent) bilateral pes 
planus is shown.  The disability picture does not more nearly 
approximate the criteria for a 10 percent rating (moderate 
flat feet), and thus a noncompensable rating is to be 
assigned.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral pes planus.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

A higher (compensable) evaluation for bilateral pes planus is 
denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

